Mr. Justice Holdom dissenting. With some hesitation and much trepidation I dissent from the conclusions to which my brethren have come in the disposition of this case. My mind is not convinced from the proofs in the record that the plaintiff’s physical troubles which, after verdict, culminated in her death, were attributable to “lead poisoning” or that “lead poisoning” is an occupational disease within the meaning of the “Occupational Disease Act” of 1911. Neither do I believe that the manner or method in which defendant conducted its composing room in which plaintiff worked as a compositor offended that act. It is my opinion from the evidence that plaintiff suffered from pernicions anemaeia and that such anemaeia was in no way traceable to “lead poisoning. ’’ There is much evidence in the record of a very conflicting nature as to “lead poisoning” being an “occupational disease,” as applied to compositors. To my mind there is no distinct preponderance of proof upholding such contention, but it seems to me that the conclusion at which a majority of the court have arrived is grounded on surmise and conjecture. There is no reliable evidence in the record which in my judgment warrants the conclusion that plaintiff was afflicted with “lead poisoning.” There is much testimony of a theoretical character that “lead, poisoning” is a disease contracted by compositors in the exercise of their calling, but most all of the testimony from witnesses who have practical knowledge and experience of the subject is strongly against such contention. I do not believe that it can be said to be proven by a clear preponderance of "the medical evidence found in the record that plaintiff did suffer from lead poisoning. To reach such a conclusion, it seems to me is to do so by a strong-handed method and not from the weight of the evidence. It is my judgment that no cause of action is established by the proofs.